In an action, inter alia, for a judgment declaring that the plaintiff has acquired certain real property by adverse possession, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Underwood, J.), entered December 5, 2003, which, upon an order of the same court dated September 18, 2003, among other things, granting that branch of the defendants’ motion which was pursuant to CPLR 3126 to strike the complaint, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiff’s contention, the Supreme Court providently exercised its discretion in striking her complaint for failure to comply with court-ordered disclosure (see CPLR 3042 [d]; 3126 [3]; Krisztin v Oak Beach Inn Corp., 306 AD2d 249 [2003]; Gonzalez v Guirguis, 264 AD2d 813 [1999]; Zirin v Brookdale Hosp. Med. Ctr., 216 AD2d 461, 462 [1995]). Ritter, J.P., H. Miller, Schmidt, Crane and Skelos, JJ., concur.